
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.54


    $125,000,000

WIND RIVER SYSTEMS, INC.
3.75% CONVERTIBLE SUBORDINATED NOTES DUE DECEMBER 15, 2006


REGISTRATION RIGHTS AGREEMENT


December 10, 2001

CREDIT SUISSE FIRST BOSTON CORPORATION
UBS WARBURG LLC
THOMAS WEISEL PARTNERS LLC
c/o CREDIT SUISSE FIRST BOSTON CORPORATION
Eleven Madison Avenue
New York, NY 10010-3629

Dear Sirs:

    Wind River Systems, Inc., a Delaware corporation ("the Company"), proposes
to issue and sell to you (the "Initial Purchasers"), upon the terms set forth in
a purchase agreement of even date herewith (the "Purchase Agreement"),
$125,000,000 aggregate principal amount (plus up to an additional $25,000,000
aggregate principal amount) of its 3.75% Convertible Subordinated Notes due
December 15, 2006 (the "Initial Securities"). The Initial Securities will be
convertible into shares of common stock, par value $0.001 per share, of the
Company (the "Common Stock") at the conversion price set forth in the Offering
Circular dated December 5, 2001. The Initial Securities will be issued pursuant
to an Indenture, dated as of December 10, 2001 (the "Indenture"), among the
Company and Bankers Trust Company, as trustee (the "Trustee"). As an inducement
to the Initial Purchasers to enter into the Purchase Agreement, the Company
agrees with the Initial Purchasers, for the benefit of (i) the Initial
Purchasers and (ii) the holders of the Initial Securities and the Common Stock
issuable upon conversion of the Initial Securities (collectively, the
"Securities") from time to time until the expiration of the Shelf Registration
Period (as defined in Section 1, below) (each of the forgoing a "Holder" and
collectively the "Holders"), as follows:

    1.  Shelf Registration.  (a) The Company shall, at its cost, prepare and, as
promptly as practicable (but in no event more than 90 days after the first date
of original issuance of the Initial Securities) file with the Securities and
Exchange Commission (the "Commission") and thereafter use commercially
reasonable efforts to cause to be declared effective as soon as practicable a
registration statement on Form S-3, or such other appropriate form as the
Company may be permitted to use (the "Shelf Registration Statement"), relating
to the offer and sale of the Transfer Restricted Securities (as defined in
Section 5 hereof) by the Holders thereof from time to time in accordance with
the methods of distribution set forth in the Shelf Registration Statement and
Rule 415 under the Securities Act of 1933, as amended (the "Securities Act")
(hereinafter, the "Shelf Registration"); provided, however, that no Holder
(other than an Initial Purchasers) shall be entitled to have the Securities held
by it covered by such Shelf Registration Statement unless such Holder agrees in
writing to be bound by all the provisions of this Agreement applicable to such
Holder and has returned a properly completed and signed Selling Securityholder
Notice and Questionnaire in the form of Annex A (a "Questionnaire") to the
Prospectus (as defined below) dated December 5, 2001 relating to the Initial
Securities.

    (b) The Company shall use commercially reasonable efforts to keep the Shelf
Registration Statement continuously effective in order to permit the prospectus
included therein (the "Prospectus")

1

--------------------------------------------------------------------------------

to be lawfully delivered by the Holders of the relevant Securities, for a period
of two years (or for such longer period if extended pursuant to Section 2(h)
below) from the date of its effectiveness or such shorter period that will
terminate when all the Securities covered by the Shelf Registration Statement
(i) have been sold pursuant thereto or (ii) are no longer restricted securities
(as defined in Rule 144(k) under the Securities Act, or any successor rule
thereof), assuming for this purpose that the Holders thereof are not affiliates
of the Company (in any such case, such period being called the "Shelf
Registration Period"). The Company shall be deemed not to have used commercially
reasonable efforts to keep the Shelf Registration Statement effective during the
requisite period if it voluntarily takes any action that would result in Holders
of Securities covered thereby not being able to offer and sell such Securities
during that period, unless such action is (i) required by applicable law, or
(ii) taken by the Company in good faith and contemplated by Sections 2(b)(v) or
5(b) below, and the Company thereafter complies with the requirements of
Section 2(h) below.

    (c) Notwithstanding any other provisions of this Agreement to the contrary,
the Company shall cause the Shelf Registration Statement and the Prospectus and
any amendment or supplement thereto, as of the effective date of the Shelf
Registration Statement, amendment or supplement, (i) to comply in all material
respects with the applicable requirements of the Securities Act and the rules
and regulations of the Commission and (ii) not to contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

    2.  Registration Procedures.  In connection with the Shelf Registration
contemplated by Section 1 hereof, the following provisions shall apply:

    (a) The Company shall (i) furnish to the Initial Purchasers, prior to the
filing thereof with the Commission, a copy of the Shelf Registration Statement
and each amendment thereof and each supplement, if any, to the Prospectus
included therein and, in the event that an Initial Purchaser (with respect to
any portion of an unsold allotment from the original offering) is participating
in the Shelf Registration Statement, shall use commercially reasonable efforts
to reflect in each such document, when so filed with the Commission, such
comments as such Initial Purchaser reasonably may propose; and (ii) include the
names of the Holders who propose to sell Securities pursuant to the Shelf
Registration Statement as selling securityholders; provided that Holders shall
have furnished to the Company on a timely basis such information regarding the
Holder as the Company may require pursuant to Section 2(l) hereof.
Notwithstanding the foregoing, if a properly completed Questionnaire is received
by the Company before 10 days prior to the effective date of the Shelf
Registration Statement or amendment thereto, such Holder shall be entitled to
have its Securities included in the Shelf Registration Statement or such
amendment at the effective date thereof. If the Company receives such properly
completed Questionnaire thereafter, the Securities covered by such Questionnaire
will be included in the Shelf Registration Statement, and the Company shall file
any amendments to the Shelf Registration Statement or supplements related to the
Prospectus to permit such Holder to deliver the Prospectus to purchasers of the
Securities, as promptly as reasonably practicable after receipt of such properly
completed Questionnaire; provided that (a) the Company may take reasonable steps
to aggregate the addition of Securities of more than one Holder for purposes of
filing amendments to the Shelf Registration Statement or supplements to the
Prospectus so as to reduce the need for multiple amendments or supplements, and
(b) the Company shall not be required to file more than one amendment or
supplement during any thirty-day period.

2

--------------------------------------------------------------------------------

    (b) The Company shall give written notice to the Initial Purchasers and the
Holders of the Securities (which notice pursuant to clauses (ii)-(v) hereof
shall be accompanied by an instruction to suspend the use of the Prospectus
until the requisite changes have been made):

    (i)  when the Shelf Registration Statement or any amendment thereto has been
filed with the Commission and when the Shelf Registration Statement or any
post-effective amendment thereto has become effective;

    (ii) of any request by the Commission for amendments or supplements to the
Shelf Registration Statement or the Prospectus or for additional information;

    (iii) of the issuance by the Commission of any stop order suspending the
effectiveness of the Shelf Registration Statement or the initiation of any
proceedings for that purpose;

    (iv) of the receipt by the Company or its legal counsel of any notification
with respect to the suspension of the qualification of the Securities for sale
in any jurisdiction or the initiation or threatening of any proceeding for such
purpose; and

    (v) of the happening of any event that requires the Company to make changes
in the Shelf Registration Statement or the Prospectus in order that the Shelf
Registration Statement or the Prospectus does not contain an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein (in the case of the Prospectus, in
light of the circumstances under which they were made) not misleading.

    (c) The Company shall use reasonable efforts to obtain the withdrawal, at
the earliest possible time, of any order suspending the effectiveness of the
Shelf Registration Statement.

    (d) The Company shall furnish to each Holder of Securities included within
the coverage of the Shelf Registration, without charge, at least one copy of the
Shelf Registration Statement and any post-effective amendment thereto, including
financial statements and schedules, and, if the Holder so requests in writing,
all exhibits thereto (including those, if any, incorporated by reference).

    (e) The Company shall, during the Shelf Registration Period, deliver to each
Holder of Securities included within the coverage of the Shelf Registration,
without charge, as many copies of the Prospectus included in the Shelf
Registration Statement and any amendment or supplement thereto as such person
may reasonably request. The Company consents, subject to the provisions of this
Agreement, to the use of the Prospectus or any amendment or supplement thereto
by each of the selling Holders of the Securities in connection with the offering
and sale of the Securities covered by the Prospectus, or any amendment or
supplement thereto, included in the Shelf Registration Statement.

    (f)  Prior to any public offering of the Securities pursuant to the Shelf
Registration Statement, the Company shall register or qualify or cooperate with
the Holders of the Securities included therein and their respective counsel in
connection with the registration or qualification of the Securities for offer
and sale under the securities or "blue sky" laws of such states of the United
States as any Holder of the Securities reasonably requests in writing and do any
and all other acts or things necessary or advisable to enable the offer and sale
in such jurisdictions of the Securities covered by such Registration Statement;
provided, however, that the Company shall not be required to (i) qualify
generally to do business in any jurisdiction where it is not then so qualified
or (ii) take any action which would subject it to general service of process or
to taxation in any jurisdiction where it is not then so subject.

    (g) The Company shall cooperate with the Holders of the Securities to
facilitate the timely preparation and delivery of certificates representing the
Securities to be sold pursuant to any Registration Statement free of any
restrictive legends and in such denominations and registered in such names as
the Holders may request a reasonable period of time prior to sales of the
Securities pursuant to the Shelf Registration Statement.

3

--------------------------------------------------------------------------------

    (h) Upon the occurrence of any event contemplated by paragraphs (ii) through
(v) of Section 2(b) above or Section 5(b) below during the period for which the
Company is required to maintain an effective Shelf Registration Statement, the
Company shall promptly prepare and file a post-effective amendment to the Shelf
Registration Statement or an amendment or supplement to the Prospectus and any
other required document (except, upon the occurrence of an event contemplated by
Section 5(b) below, to the extent that the Company determines in good faith that
the disclosure of such event at such time would not be in the best interest of
the Company) so that, as thereafter delivered to Holders or purchasers of the
Securities, the Prospectus will not contain an untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. If the Company notifies the Initial
Purchasers and the Holders in accordance with paragraphs (ii) through (v) of
Section 2(b) above to suspend the use of the Prospectus until the requisite
changes to the Prospectus have been made, then the Initial Purchasers and the
Holders shall suspend use of such Prospectus, and the period of effectiveness of
the Shelf Registration Statement provided for in Section 1(b) above shall be
extended by the number of days from and including the date of the giving of such
notice to and including the date when the Initial Purchasers and the Holders
shall have received such amended or supplemented prospectus pursuant to this
Section 2(h).

    (i)  Not later than the effective date of the Shelf Registration Statement,
the Company will provide CUSIP numbers for the Initial Securities and the Common
Stock registered under the Shelf Registration Statement, and provide the Trustee
with printed certificates for the Initial Securities, in a form eligible for
deposit with The Depository Trust Company.

    (j)  The Company will use commercially reasonable efforts to comply with all
rules and regulations of the Commission to the extent and so long as they are
applicable to the Shelf Registration and will make generally available to its
security holders (or otherwise provide in accordance with Section 11(a) of the
Securities Act) an earnings statement satisfying the provisions of Section 11(a)
of the Securities Act, no later than 45 days after the end of a 12-month period
(or 90 days, if such period is a fiscal year) beginning with the first month of
the Company's first fiscal quarter commencing after the effective date of the
Shelf Registration Statement, which statement shall cover such 12-month period.

    (k) The Company shall cause the Indenture to be qualified under the Trust
Indenture Act of 1939, as amended, (the "Trust Indenture Act") in a timely
manner and containing such changes, if any, as shall be necessary for such
qualification. In the event that such qualification would require the
appointment of a new trustee under the Indenture, the Company shall appoint a
new trustee thereunder pursuant to the applicable provisions of the Indenture.

    (l)  The Company may require each Holder of Securities to be sold pursuant
to the Shelf Registration Statement to furnish to the Company such information,
including a properly completed and signed Questionnaire, regarding the Holder
and the distribution of the Securities as the Company may from time to time
reasonably require for inclusion in the Shelf Registration Statement, and the
Company may exclude from such registration the Securities of any Holder that
fails to furnish such information within a reasonable time after receiving such
request.

    (m) The Company shall enter into such customary agreements (including, if
requested, an underwriting agreement in customary form) and take all such other
appropriate actions, if any, as any Holder shall reasonably request in order to
facilitate the disposition of the Securities pursuant to the Shelf Registration.

    (n) The Company shall (i) make reasonably available for inspection by the
Holders, any underwriter participating in any disposition pursuant to the Shelf
Registration Statement and any attorney, accountant or other agent retained by
the Holders or any such underwriter, all relevant financial and other records,
pertinent corporate documents and properties of the Company (other than

4

--------------------------------------------------------------------------------

records and documents that the Company agreed contractually not to disclose) and
(ii) cause the Company's officers, directors, employees, accountants and
auditors to supply all relevant information (other than records and documents
that the Company agreed contractually not to disclose) reasonably requested by
the Holders or any such underwriter, attorney, accountant or agent in connection
with the Shelf Registration Statement, in each case, as shall be reasonably
necessary to enable such persons to conduct a reasonable investigation within
the meaning of Section 11 of the Securities Act; provided, however, that the
foregoing inspection and information gathering shall be coordinated on behalf of
the Initial Purchasers by you and on behalf of the other parties, by one counsel
designated by and on behalf of such other parties as described in Section 3
hereof; provided, further, that any such persons requesting such information or
conducting such inspection shall first agree in writing with the Company that
any information that is reasonably and in good faith designated by the Company
as confidential at the time of delivery or inspection (as the case may be) of
such information shall be kept confidential by such persons, unless
(1) disclosure of such information is required by court or administrative order
or is necessary to respond to inquiries of regulatory authorities;
(2) disclosure of such information is required by law; (3) such information
becomes generally available to the public other than as a result of a disclosure
or failure to safeguard by any such person; or (4) such information becomes
available to any such person from a source other than the Company and such
source is not bound by a confidentiality agreement.

    (o) The Company, if requested by any Holder of Securities in connection with
an underwritten offering covered by the Shelf Registration Statement, shall
cause (i) its counsel, which may be in-house counsel, to deliver an opinion and
updates thereof relating to the Securities in customary form addressed to such
Holders and the managing underwriters, if any, thereof, and dated, in the case
of the initial opinion, the effective date of such Shelf Registration Statement
(it being agreed that the matters to be covered by such opinion shall include,
without limitation but subject to reasonable qualifications, the due
incorporation and good standing of the Company and its material subsidiaries;
the qualification of the Company and its material subsidiaries to transact
business as foreign corporations; the due authorization, execution and delivery
of the relevant agreement of the type referred to in Section 2(m) hereof; the
due authorization, execution, authentication and issuance, and the validity and
enforceability, of the Securities; the absence of material legal or governmental
proceedings involving the Company and its subsidiaries; the absence of
governmental approvals (other than those required by the Commission) required to
be obtained in connection with the Shelf Registration Statement, the offering
and sale of the Securities, or any agreement of the type referred to in
Section 2(m) hereof; and the compliance as to form of the Shelf Registration
Statement and any documents incorporated by reference therein and of the
Indenture with the requirements of the Securities Act and the Trust Indenture
Act, respectively; and, as of the date of the opinion and as of the effective
date of the Shelf Registration Statement or most recent post-effective amendment
thereto, as the case may be, a statement as to the absence from the Shelf
Registration Statement, together with the prospectus included therein, as then
amended or supplemented, and any documents incorporated by reference therein, of
an untrue statement of a material fact or the omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; (ii) its officers to execute and deliver all customary documents and
certificates and updates thereof requested by any underwriters of the Securities
and (iii) its independent public accountants to provide to the selling Holders
of the applicable Securities and any underwriter therefor a comfort letter in
customary form and covering matters of the type customarily covered in comfort
letters in connection with primary underwritten offerings, subject to receipt of
appropriate documentation as contemplated, and only if permitted, by Statement
of Auditing Standards No. 72; provided however, that in connection with an
underwritten offering covered by the Shelf Registration Statement the Company
may require any underwriter to agree to provisions substantially in the form of
Section 4 hereof.

5

--------------------------------------------------------------------------------

    (p) The Company will use commercially reasonable efforts to (a) if the
Initial Securities have been rated prior to the initial sale of such Initial
Securities, confirm such ratings will apply to the Securities covered by a
Registration Statement, or (b) if the Initial Securities were not previously
rated, cause the Securities covered by a Registration Statement to be rated with
the appropriate rating agencies, if so requested by holders of a majority in
aggregate principal amount of Securities covered by the Shelf Registration
Statement, or by the managing underwriters, if any.

    (q) In the event that any broker-dealer registered under the Securities
Exchange Act of 1934 (the "Exchange Act") shall underwrite any Securities or
participate as a member of an underwriting syndicate or selling group or "assist
in the distribution" (within the meaning of the Conduct Rules (the "Rules") of
the National Association of Securities Dealers, Inc. ("NASD")) thereof, whether
as a Holder of such Securities or as an underwriter, a placement or sales agent
or a broker or dealer in respect thereof, or otherwise, the Company will assist
such broker-dealer in complying with the requirements of such Rules, including,
without limitation, by (i) if such Rules, including Rule 2720, shall so require,
engaging a "qualified independent underwriter" (as defined in Rule 2720) to
participate in the preparation of the Shelf Registration Statement relating to
such Securities, to exercise usual standards of due diligence in respect thereto
and, if any portion of the offering contemplated by such Registration Statement
is an underwritten offering or is made through a placement or sales agent, to
recommend the yield of such Securities, (ii) indemnifying any such qualified
independent underwriter to the extent of the indemnification of underwriters
provided in Section 5 hereof and (iii) providing such information to such
broker-dealer as may be required in order for such broker-dealer to comply with
the requirements of the Rules.

    (r) The Company shall use commercially reasonable efforts to take all other
steps necessary to effect the registration of the Securities covered by a
Registration Statement contemplated hereby.

    3.  Registration Expenses.  (a) Except as otherwise provide in Section 7
hereof, all expenses incident to the Company's performance of and compliance
with this Agreement will be borne by the Company, regardless of whether a
Registration Statement is ever filed or becomes effective, including without
limitation;

    (i)  all registration and filing fees and expenses;

    (ii) all fees and expenses of compliance with federal securities and state
"blue sky" or securities laws;

    (iii) all expenses of printing (including printing certificates for the
Securities to be issued and printing of Prospectuses), messenger and delivery
services and telephone;

    (iv) all fees and disbursements of counsel for the Company;

    (v) all application and filing fees in connection with listing the
Securities on a national securities exchange or automated quotation system
pursuant to the requirements hereof; and

    (vi) all fees and disbursements of independent certified public accountants
of the Company (including the expenses of any special audit and comfort letters
required by or incident to such performance).

    The Company will bear its internal expenses (including, without limitation,
all salaries and expenses of its officers and employees performing legal or
accounting duties), the expenses of any annual audit and the fees and expenses
of any person, including special experts, retained by the Company.

    (b) Except as otherwise provided in Section 7 hereof, in connection with the
Shelf Registration Statement required by this Agreement, the Company will
reimburse the Initial Purchasers and the Holders of Securities covered by the
Shelf Registration Statement, for the reasonable fees and

6

--------------------------------------------------------------------------------

disbursements of not more than one counsel, designated by the Holders of a
majority in principal amount of the Securities covered by the Shelf Registration
Statement (provided that Holders of Common Stock issued upon the conversion of
the Initial Securities shall be deemed to be Holders of the aggregate principal
amount of Initial Securities from which such Common Stock was converted) to act
as counsel for the Holders in connection therewith.

    4.  Indemnification.  (a) The Company agrees to indemnify and hold harmless
each Holder and each person, if any, who controls such Holder within the meaning
of the Securities Act or the Exchange Act (each Holder, and such controlling
persons are referred to collectively as the "Indemnified Parties") from and
against any losses, claims, damages or liabilities, joint or several, or any
actions in respect thereof (including, but not limited to, any losses, claims,
damages, liabilities or actions relating to purchases and sales of the
Securities) to which each Indemnified Party may become subject under the
Securities Act, the Exchange Act or otherwise, insofar as such losses, claims,
damages, liabilities or actions arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact contained in the Shelf
Registration Statement or Prospectus including any document incorporated by
reference therein, or in any amendment or supplement thereto relating to the
Shelf Registration, or arise out of, or are based upon, the omission or alleged
omission to state in a Prospectus including any document incorporated by
reference therein, or in any amendment or supplement thereto relating to the
Shelf Registration, a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading, provided however, that the Company shall not be
liable for any settlement of any action effected without its written consent
(which shall not be unreasonably withheld or delayed), and shall reimburse, as
incurred, the Indemnified Parties for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damage, liability or action in respect thereof; provided, however, that
(i) the Company shall not be liable in any such case to the extent that such
loss, claim, damage or liability arises out of or is based upon any untrue
statement or alleged untrue statement or omission or alleged omission made in
the Shelf Registration Statement or prospectus or in any amendment or supplement
thereto or in any preliminary prospectus relating to the Shelf Registration in
reliance upon and in conformity with written information pertaining to such
Holder and furnished to the Company by or on behalf of such Holder specifically
for inclusion therein and (ii) with respect to any untrue statement or omission
or alleged untrue statement or omission made in any preliminary prospectus
relating to the Shelf Registration Statement, the indemnity agreement contained
in this subsection (a) shall not inure to the benefit of any Holder from whom
the person asserting any such losses, claims, damages or liabilities purchased
the Securities concerned, to the extent that a prospectus relating to such
Securities was required to be delivered by such Holder under the Securities Act
in connection with such purchase and any such loss, claim, damage or liability
of such Holder results from the fact that there was not sent or given to such
person, at or prior to the written confirmation of the sale of such Securities
to such person, a copy of the final prospectus if the Company had previously
furnished copies thereof to such Holder; provided further, however, that this
indemnity agreement will be in addition to any liability which the Company may
otherwise have to such Indemnified Party. The Company shall also indemnify
underwriters that participate in an offering of the Securities under the Shelf
Registration Statement, their officers and directors and each person who
controls such underwriters within the meaning of the Securities Act or the
Exchange Act to the same extent as provided above with respect to the
indemnification of the Holders of the Securities if requested by such Holders.

    (b) Each Holder, severally and not jointly, will indemnify and hold harmless
the Company, its officers and directors and each person, if any, who controls
the Company within the meaning of the Securities Act or the Exchange Act from
and against any losses, claims, damages or liabilities or any actions in respect
thereof, to which the Company or any such controlling person may become subject
under the Securities Act, the Exchange Act or otherwise, insofar as such losses,
claims, damages, liabilities or actions arise out of or are based upon any
untrue statement or alleged untrue statement of

7

--------------------------------------------------------------------------------

a material fact contained in the Shelf Registration Statement or Prospectus or
in any amendment or supplement thereto relating to the Shelf Registration, or
arise out of or are based upon the omission or alleged omission to state in a
Prospectus or in any amendment or supplement thereto relating to the Shelf
Registration a material fact necessary to make the statements therein, in light
of the circumstances under which they were made, not misleading, but in each
case only to the extent that the untrue statement or omission or alleged untrue
statement or omission was made in reliance upon and in conformity with written
information pertaining to such Holder and furnished to the Company by or on
behalf of such Holder specifically for inclusion therein; provided however, that
the Holders shall not be liable for any settlement of any action effected
without their written consent (which shall not be unreasonably withheld or
delayed); and, subject to the limitations set forth immediately preceding this
clause, shall reimburse, as incurred, the Company for any legal or other
expenses reasonably incurred by the Company or any such controlling person in
connection with investigating or defending any loss, claim, damage, liability or
action in respect thereof. This indemnity agreement will be in addition to any
liability which such Holder may otherwise have to the Company or any of its
controlling persons.

    (c) Promptly after receipt by an indemnified party under this Section 4 of
notice of the commencement of any action or proceeding (including a governmental
investigation), such indemnified party will, if a claim in respect thereof is to
be made against the indemnifying party under this Section 4, notify the
indemnifying party of the commencement thereof; but the omission so to notify
the indemnifying party will not, in any event, relieve the indemnifying party
from any obligations to any indemnified party other than the indemnification
obligation provided in paragraph (a) or (b) above, unless and to the extent the
indemnifying party did not otherwise learn of such claim and such omission
results in the forfeiture by the indemnifying party of substantial rights or
defenses or the indemnifying party is otherwise materially prejudiced by such
omission. In case any such action is brought against any indemnified party, and
it notifies the indemnifying party of the commencement thereof, the indemnifying
party will be entitled to participate therein and, to the extent that it may
wish, jointly with any other indemnifying party similarly notified, to assume
the defense thereof, with counsel reasonably satisfactory to such indemnified
party, provided that if any such indemnified party reasonably determines that
representation of such indemnifying party and the indemnified party by the same
counsel would present a conflict of interest, then such counsel shall not,
except with the consent of the indemnified party, be counsel to the indemnifying
party, and after notice from the indemnifying party to such indemnified party of
its election so to assume the defense thereof, the indemnifying party will not
be liable to such indemnified party under this Section 4 for any legal or other
expenses subsequently incurred by such indemnified party in connection with the
defense thereof. No indemnifying party shall, without the prior written consent
of the indemnified party (which consent shall not be unreasonably withheld or
delayed), effect any settlement or compromise of, or consent to the entry of any
judgment with respect to any pending or threatened action in respect of which
any indemnified party is or could have been a party and indemnity could have
been sought hereunder by such indemnified party unless such settlement,
compromise or judgment (i) includes an unconditional release of such indemnified
party from all liability on any claims that are the subject matter of such
action, and (ii) does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of any indemnified party. In no
event will any indemnifying party be liable of fees and disbursements of more
than one counsel for all indemnified parties in connection with any one action
or separate but similar or related actions in the same jurisdiction arising out
of the same general obligations or circumstances, unless such indemnified party
reasonably determines that representation of such indemnifying party and the
indemnified party by the same counsel would present a conflict of interest. No
indemnified party shall, without the prior written consent of the indemnifying
party, which consent shall not be unreasonably withheld or delayed, effect any
settlement or compromise, or consent to the entry of any judgment with respect
to any pending or threatened action in respect of which any indemnifying party
is or could have been a party and indemnity could have been sought hereunder by
such indemnifying party.

8

--------------------------------------------------------------------------------

    (d) If the indemnification provided for in this Section 4 is unavailable or
insufficient to hold harmless an indemnified party under subsections (a) or
(b) above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to in subsection (a) or
(b) above in such proportion as is appropriate to reflect the relative fault of
the indemnifying party or parties on the one hand and the indemnified party on
the other in connection with the statements or omissions that resulted in such
losses, claims, damages or liabilities (or actions in respect thereof) as well
as any other relevant equitable considerations. The relative fault of the
parties shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
on the one hand or such Holder or such other indemnified party, as the case may
be, on the other, and the parties' relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The amount paid by an indemnified party as a result of the losses, claims,
damages or liabilities referred to in the first sentence of this subsection
(d) shall be deemed to include any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any
action or claim which is the subject of this subsection (d). Notwithstanding any
other provision of this Section 4(d), the Holders shall not be required to
contribute any amount in excess of the amount by which the net proceeds received
by such Holders from the sale of the Securities pursuant to the Shelf
Registration Statement exceeds the amount of damages which such Holders have
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this paragraph (d), each person,
if any, who controls such indemnified party within the meaning of the Securities
Act or the Exchange Act shall have the same rights to contribution as such
indemnified party and each person, if any, who controls the Company within the
meaning of the Securities Act or the Exchange Act shall have the same rights to
contribution as the Company.

    (e) The agreements contained in this Section 4 shall survive the sale of the
Securities pursuant to the Shelf Registration Statement and shall remain in full
force and effect, regardless of any termination or cancellation of this
Agreement or any investigation made by or on behalf of any indemnified party.

    5.  Additional Interest Under Certain Circumstances.  (a) Additional
interest (the "Additional Interest") with respect to the Securities shall be
assessed as follows if any of the following events occur (each such event in
clauses (i) through (iii) below being herein called a "Registration Default"):

    (i)  the Shelf Registration Statement has not been filed with the Commission
by the 90th day after the first date of original issuance of the Initial
Securities;

    (ii) the Shelf Registration Statement has not been declared effective by the
Commission by the 180th day after the first date of original issue of the
Initial Securities;

    (iii) the Company fails supplement or amend the Shelf Registration Statement
in a timely manner (subject to the procedures set forth in Section 2(a) hereof)
to include the names of Holders who propose to sell Securities and who have
furnished to the Company a Questionnaire as set forth in Section 1 hereof;
provided however that if such Questionnaire is delivered by such Holder during a
Suspension Period (as defined below), the Company shall so inform such Holder
and shall take the actions set forth in Section 2 hereof upon the expiration of
the Suspension Period; and

    (iv) the Shelf Registration Statement is declared effective by the
Commission but (A) the Shelf Registration Statement thereafter ceases to be
effective or (B) the Shelf Registration Statement or the Prospectus ceases to be
usable in connection with resales of Transfer Restricted Securities (as defined
below) during the periods specified herein because either (1) any event

9

--------------------------------------------------------------------------------

occurs as a result of which the Prospectus forming part of such Shelf
Registration Statement would include any untrue statement of a material fact or
omit to state any material fact necessary to make the statements therein in the
light of the circumstances under which they were made not misleading, or (2) it
shall be necessary to amend such Shelf Registration Statement or supplement the
related prospectus, to comply with the Securities Act or the Exchange Act or the
respective rules thereunder.

    Each of the foregoing will constitute a Registration Default whatever the
reason for any such event and whether it is voluntary or involuntary or is
beyond the control of the Company or pursuant to operation of law or as a result
of any action or inaction by the Commission.

    Additional Interest shall accrue on the Securities over and above the
interest set forth in the title of the Initial Securities from and including the
date on which any such Registration Default shall occur to but excluding the
earlier of (i) the date on which all such Registration Defaults have been cured
and (ii) the day following the last day of the Shelf Registration Period, at a
rate of 0.50% per annum (the "Additional Interest Rate").

    (b) Notwithstanding anything to the contrary herein, the Company may suspend
use of the Prospectus and prohibit offers and sales of Transfer Restricted
Securities at any time, if:

(A)(1) it is in possession of material non-public information, (2) the Company
determines in good faith that disclosure of such material non-public information
at such time would not be in the best interests of the Company and (3) the
Company determines that such prohibition is necessary to avoid a requirement to
disclose such material non-public information; or

(B)the Company determines in good faith that because of valid business reasons
(not including the avoidance of the Company's obligation hereunder), including
the acquisition or divestiture of assets, pending corporate developments and
similar events, offers and sales of the Transfer Restricted Securities are not
in the best interests of the Company (each such period during which any
prohibition on offers and sales of Transfer Restricted Securities is in effect,
a "Suspension Period").

    A Suspension Period shall commence on and include the date on which the
Company provides written notice (which notice need not specify the nature of the
event giving rise to such notice) to the Holders of Transfer Restricted
Securities that offers and sales of Transfer Restricted Securities cannot be
made in accordance with this Section 5(b) and shall end on the date on which
each such Holder either receives copies of a prospectus supplement, or is
advised in writing by the Company that offers and sales of Transfer Restricted
Securities and the use of the Prospectus may be resumed; provided, however, that
all Suspension Periods pursuant to clause (A) of this Section 7(b) in the
aggregate shall not exceed 120 days during any period of twelve consecutive
calendar months (nor more than 90 consecutive days for any one Suspension
Period).

    (c) A Registration Default referred to in Section 5(a)(iii) hereof shall be
deemed not to have occurred and be continuing in relation to the Shelf
Registration Statement or the related prospectus if (i) such Registration
Default has occurred as a result of (x) the filing of a post-effective amendment
to the Shelf Registration Statement to incorporate annual audited financial
information with respect to the Company where such post-effective amendment is
not yet effective and needs to be declared effective to permit Holders to use
the related prospectus or (y) other material events, with respect to the Company
that would need to be described in such Shelf Registration Statement or the
related prospectus; provided that in the case of clause (y), the Company is
proceeding promptly and in good faith to amend or supplement the Shelf
Registration Statement and related prospectus to describe such events as
required by paragraph 2(h) hereof; provided further, however, that in any case
if such Registration Default occurs for a continuous period in excess of
30 days, Additional Interest shall be payable in accordance with the above
paragraph from the day such Registration Default occurs until

10

--------------------------------------------------------------------------------

such Registration Default is cured. A Registration Default may not occur during
any Suspension Period, and any Registration Default in existence at the
commencement of any Suspension Period shall be tolled and the Additional
Interest Rate shall not be increased because of such Registration Default during
such Suspension Period.

    Notwithstanding anything to the contrary, during the occurrence of any
Registration Default, offers and sales of Transfer Restricted Securities
pursuant to the Shelf Registration Statement shall be prohibited.

    (d) Any amounts of Additional Interest due pursuant to Section 5(a) will be
payable in cash on the regular interest payment dates with respect to the
Securities; provided however, that in the case of a Registration Default set
forth in subsection 5(a)(iii), such Additional Interest shall be paid only to
Holders that have delivered a Questionnaire that caused the Company to incur the
obligations set forth therein the non-performance of which is the basis of such
Registration Default. The amount of Additional Interest will be determined
(i) in the case of Initial Securities, by multiplying the Additional Interest
Rate by the principal amount of the Initial Securities, or (ii) in the case of
Common Stock issued upon conversion of the Initial Securities, by multiplying
the Additional Interest Rate by the product of (A) the number of Common Shares
issued upon conversion and (B) the price at which the Initial Securities were
converted into Common Stock, in each case as further multiplied by a fraction,
the numerator of which is the number of days such Additional Interest Rate was
applicable during such period (determined on the basis of a 360-day year
comprised of twelve 30-day months), and the denominator of which is 360.

    (e) "Transfer Restricted Securities" means each Security until (i) the date
on which such Security has been effectively registered under the Securities Act
and disposed of in accordance with the Shelf Registration Statement or (iv) the
date on which such Security is distributed to the public pursuant to Rule 144
under the Securities Act or is saleable pursuant to Rule 144(k) under the
Securities Act.

    6.  Rules 144 and 144A.  The Company shall use commercially reasonable
efforts to file the reports required to be filed by it under the Securities Act
and the Exchange Act in a timely manner and, if at any time the Company is not
required to file such reports, it will, upon the request of any Holder, make
publicly available other information so long as necessary to permit sales of
their securities pursuant to Rules 144 and 144A. The Company covenants that it
will take such further action as any Holder may reasonably request, all to the
extent required from time to time to enable such Holder to sell Transfer
Restricted Securities without registration under the Securities Act within the
limitation of the exemptions provided by Rules 144 and 144A (including the
requirements of Rule 144A(d)(4)). The Company will provide a copy of this
Agreement to prospective purchasers of Securities identified to the Company by
the Initial Purchasers upon request. Upon the request of any Holder, the Company
shall deliver to such Holder a written statement as to whether it has complied
with such requirements. Notwithstanding the foregoing, nothing in this Section 6
shall be deemed to require the Company to register any of its securities
pursuant to the Exchange Act.

    7.  Underwritten Registrations.  If any of the Transfer Restricted
Securities covered by the Shelf Registration are to be sold in an underwritten
offering, the investment banker or investment bankers and manager or managers
that will administer the offering ("Managing Underwriters") will be selected by
the holders of a majority in aggregate principal amount of such Transfer
Restricted Securities to be included in such offering (provided that holders of
Common Stock issued upon conversion of the Initial Securities shall not be
deemed holders of Common Stock, but shall be deemed to be holders of the
aggregate principal amount of Initial Securities from which such Common Stock
was converted); provided, however, that (a) such investment banker or bankers
must be reasonably satisfactory to the Company and (b) the Company shall not be
required to arrange for or participate in more than one underwritten offering
during the Shelf Registration Period.

11

--------------------------------------------------------------------------------

    No person may participate in any underwritten registration hereunder unless
such person (i) agrees to sell such person's Transfer Restricted Securities on
the basis reasonably provided in any underwriting arrangements approved by the
persons entitled hereunder to approve such arrangements (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements and (iii) at least 20% of the outstanding Transfer
Restricted Securities are included in such underwritten offering. The holders
participating in any underwritten offering shall be responsible for any expenses
customarily borne by selling securityholders, including underwriting discounts
and commissions and fees and expenses of counsel to the selling securityholders
to the extent not required to be paid by the Company pursuant to Section 3
hereof.

    8.  Miscellaneous.  

    (a) Remedies. The Company acknowledges and agrees that any failure by the
Company to comply with its obligations under Section 1 hereof may result in
material irreparable injury to the Initial Purchasers or the Holders for which
there is no adequate remedy at law, that it will not be possible to measure
damages for such injuries precisely and that, in the event of any such failure,
the Initial Purchasers or any Holder may obtain such relief as may be required
to specifically enforce the Company's obligations under Sections 1 hereof. The
Company further agrees to waive the defense in any action for specific
performance that a remedy at law would be adequate.

    (b) No Inconsistent Agreements. The Company will not on or after the date of
this Agreement enter into any agreement with respect to its securities that is
inconsistent with the rights granted to the Holders in this Agreement or
otherwise conflicts with the provisions hereof. The rights granted to the
Holders hereunder do not in any way conflict with and are not inconsistent with
the rights granted to the holders of the Company's securities under any
agreement in effect on the date hereof.

    (c) Amendments and Waivers. The provisions of this Agreement may not be
amended, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given, except by the Company and the Initial
Purchasers.

    (d) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, first-class mail, facsimile
transmission, or air courier which guarantees overnight delivery:

    (1) if to a Holder of the Securities, at the most current address given by
such Holder to the Company.

    (2) if to the Initial Purchasers;

        Credit Suisse First Boston Corporation
Eleven Madison Avenue
New York, NY 10010-3629
Fax No.: (212) 325-8278
Attention: Transactions Advisory Group
 
 
with a copy to:
 
 
 
 
Shearman & Sterling
555 California Street, 20th Floor
San Francisco, CA 94104-1522
Fax No.: (415) 616-1199
Attention: John D. Wilson
 
 
 
 
 

12

--------------------------------------------------------------------------------


 
 
(3)
 
if to the Company, at its address as follows:
 
 
 
 
Wind River Systems, Inc.
500 Wind River Way
Alameda, CA 94501 Fax No.: (510) 749-2944
Attention: Vice President and General Counsel
 
 
with a copy to:
 
 
 
 
Cooley Godward LLP
One Maritime Plaza, 20th Floor
San Francisco, CA 94111-3580
Fax No.: (415) 951-3699
Attention: Kenneth L. Guernsey


    All such notices and communications shall be deemed to have been duly given:
at the time delivered by hand, if personally delivered; three business days
after being deposited in the mail, postage prepaid, if mailed; when receipt is
acknowledged by recipient's facsimile machine operator, if sent by facsimile
transmission; and on the day delivered, if sent by overnight air courier
guaranteeing next day delivery.

    (e) Third-Party Beneficiaries. The Holders shall be third-party
beneficiaries to the agreements made hereunder between the Company, on the one
hand, and the Initial Purchasers, on the other hand, and shall have the right to
enforce such agreements directly to the extent they may deem such enforcement
necessary or advisable to protect their rights or the rights of Holders
hereunder.

    (f)  Successors and Assigns. This Agreement shall be binding upon the
Company, the Initial Purchasers and the Holders and each of their successors and
assigns.

    (g) Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

    (h) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

    (i)  Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS.

    The Company hereby submits to the non-exclusive jurisdiction of the Federal
and state courts in the Borough of Manhattan in the City of New York in any suit
or proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.

    (j)  Severability. If any one or more of the provisions contained herein, or
the application thereof in any circumstance, is held invalid, illegal or
unenforceable, the validity, legality and enforceability of any such provision
in every other respect and of the remaining provisions contained herein shall
not be affected or impaired thereby.

    (k) Securities Held by the Company. Whenever the consent or approval of
Holders of a specified percentage of principal amount of Securities is required
hereunder, Securities held by the Company or its affiliates (other than
subsequent Holders of Securities if such subsequent Holders are deemed to be
affiliates solely by reason of their holdings of such Securities) shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage.

13

--------------------------------------------------------------------------------

    If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement among
the several Initial Purchasers and the Company in accordance with its terms.


 
 
Very truly yours,

 

 

WIND RIVER SYSTEMS, INC.

 

 

By:

/s/ MICHAEL ZELLNER   

--------------------------------------------------------------------------------

Name: Michael Zellner
Title: Vice President, Finance and Chief Financial Officer




The foregoing Registration
Rights Agreement is hereby confirmed
and accepted as of the date first
above written.

 

CREDIT SUISSE FIRST BOSTON CORPORATION
UBS WARBURG LLC
THOMAS WEISEL PARTNERS LLC

 

BY CREDIT SUISSE FIRST BOSTON CORPORATION

 

By:

 

/s/ RICHARD HART   

--------------------------------------------------------------------------------

Title: Director


 

14

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.54



REGISTRATION RIGHTS AGREEMENT
